DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 1/06/2021 amended claims 1, 9, 10, and 12-19.  Claims 1-20 are currently pending herein. However Claims 19 and 20 were previously withdrawn in response to a restriction requirement.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Johns (Applicant’s representative) on 2/12/2021.
The application has been amended as follows: 
In the Claims:
Replace Claim 1, line 16, with the following: 
a first electric motor supported by a section of the unitary
Replace Claim 12, with the following:
The vehicle of Claim 1, wherein the left and right frame rails are for supporting a vehicle body mounted to the left and right frame rails
Replace Claim 18, with the following:
The vehicle of Claim 13, wherein the left and right frame rails are for supporting a vehicle body mounted to the left and right frame rails.
Replace Claim 19, line 12 with the following:
inserting, from above the rails, a plurality of power storage units into a plurality of
Election/Restrictions
Claim 1 and 13 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 6/12/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 19 and 20, directed to a non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A body-on-frame vehicle comprising: a left frame rail having a plurality of side walls that cooperate to define a unitary left structure that extends longitudinally with respect to a longitudinal axis of the vehicle; a right frame rail having a plurality of side walls that cooperate to define a unitary right structure that extends longitudinally with respect to the longitudinal axis of the vehicle; a plate attached directly to the unitary left structure and the unitary right structure; a plurality of cross-members attached directly to the unitary left structure and the unitary right structure, adjacent cross-members cooperating with the plate, the unitary left structure, and the unitary right structure  to define compartments; a plurality of power storage modules disposed within a plurality of the compartments; and a first electric motor supported by a section of the unitary left and right structures forward or rearward of the power storage modules, as claimed in Claim 1 and similarly claimed in Claims 13 and 19 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of electric vehicles (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618